DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims, in the submission dated 10/11/22, are acknowledged and accepted.
Response to Arguments
Applicant's arguments filed 10/11/22 have been fully considered but they are not persuasive.  In regards to the Double Patenting rejection of claims 1-2, Applicants argue that that the amended “limitations are not shown or made obvious in light of the claims of Joseph.”  The Examiner respectfully disagrees.  Claim 1 of the instant invention is amended to recite “the sheet of mesh or woven netting material is mated to the inner surface of the panel or pane of transparent material.  However, this limitation is claimed by Joseph in claim 3 of US Patent 11,073,703 which recites: “the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.”  “A surface” of the patent is considered to include both/either of the inner or outer surface such that the claims of the instant invention are not distinguished over the Joseph reference.  
In regards to claim 4, Applicants argue that the prior art cited does not teach, or reasonably suggest, that “the 3D display is an autostereoscopic lenticular display or a 3D television.”  The Examiner respectfully disagrees.  A television is commonly known as system for transmitting visual images and sound that are reproduced on screens.  The display of Smithwick includes a projector that provides movie content on a screen [0025].  Movie content is considered to include sound as projectors typically include speakers to produce the sound portion of movie content.  As such, the display of Smithwick is considered to be a 3D television. 
Thus, the prior art of record teaches the instant invention as currently claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, of U.S. Patent No. 11,073,703. Although the claims at issue are not identical, they are not patentably distinct from each other.
Patent US 11,073,703
Application 17/384875
1. A system for displaying three dimensional (3D) floating images to viewers, comprising: 

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and 

a screen element positioned between the 3D display and the viewing space, 

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state, 

wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space at a distance apart from the screen element, 


wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display, 

wherein the 3D display comprises a quarter sphere reflector with a top edge proximate to the screen element, wherein the 3D display further comprises a two dimensional (2D) display device with a display screen, facing a reflective inner surface of the quarter sphere reflector, providing the light output by the 3D display when operating the first state by displaying a 2D image, and wherein light from the display screen is reflected off the reflective inner surface of the quarter sphere through the screen element into the viewing space.
2. The system of claim 1, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
3. The system of claim 2, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material.
1. A system for displaying three dimensional (3D) floating images to viewers, comprising:

a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; and

a screen element positioned between the 3D display and the viewing space,

wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the 3D display operates in the second state,

wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space at a distance apart from the screen element, and

wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display.















2. The system of claim 1, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon.
wherein the screen element further comprises a panel or pane of transparent material with an inner surface facing the 3D display and an outer surface facing the viewing space, and wherein the sheet of mesh or woven netting material is mated to the inner surface of the panel or pane of transparent material


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0360167) in view of Smithwick (US 2018/0017940) (both of record).
Consider claim 1, Mitchell et al. disclose (e.g. figure 1) a system for displaying floating images to viewers, comprising:
a display (130, display device)  operating in a first state to display a image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the image is not displayed (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014], whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052], and 
wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display (the surface 114 may be printed chiffon) [0046],
wherein the screen element further comprises a panel or pane of transparent material with an inner surface facing the 3D display and an outer surface facing the viewing space (the inner surface of the reflective content layer faces the display 130, and the outer surface faces the viewing space 104),  and wherein the sheet of mesh or woven netting material is mated to the inner surface of the panel or pane of transparent material (the reflective content layer surface is transparent and is mated to the thematic overlay surface which may be formed of a printed chiffon and is located on an inner surface of the reflective content layer surface; see figure 1) [0044-0046 of Mitchell].
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing. 
Consider claim 2, the modified Mitchell reference discloses a system, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon (the thematic overlay may be printed chiffon) [0046 of Mitchell].
Consider claim 4, Mitchell discloses a system for displaying floating images to viewers, comprising:
a display (130, display device) operating in a first state to display a image by outputting light into a viewing space (i.e. when the device is turned on image is outputted) and operating in a second state in which the light is not output (i.e. when device is off an image is not displayed); and
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1),
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state (via  the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state), whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052].
However, Mitchell does not explicitly disclose that the display is an autostereoscopic lenticular display or a 3D television or that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D television display (100, 3D display system.  The display of Smithwick includes a projector that provides movie content on a screen.  Movie content is considered to include sound as projectors conventionally include speakers to produce the sound portion of movie content.  As such, the display of Smithwick is considered to be a 3D television) [0025] to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer and the 3D display system, e.g. figure 4) [abstract, 0001, 0007-0009, 0018-0020, 0028-0029, 0033-0037].  It would have been obvious to a person of ordinary skill in the art to modify the display of Mitchell to be a three dimensional display, as taught by Smithwick, in order to provide enhanced 3D imagery in glasses-free viewing.
Consider claim 5, the modified Mitchell reference discloses a system of claim 4, wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display (the thematic overlay surface may be printed chiffon and transmits at least a portion of light) [0046 of Mitchell].
Consider claim 6, the modified Mitchell reference discloses a system of claim 5, with a sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is scrim.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Scrim is utilized similarly to chiffon in that they are both fabrics used in screen elements for displays.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize scrim in order to utilize very durable material for the sheet of mesh or netting material.
Consider claim 7, the modified Mitchell reference discloses a system of claim 5, wherein the sheet of mesh or netting material.  However, the modified Mitchell reference does not explicitly disclose that the material is tulle.  Note that the Court has held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  It is considered to be within ordinary skill level in the art to select a known material based on its suitability for its intended use.  Tulle is similar to chiffon in that they are both fabrics with a degree of transparency.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of the modified Mitchell reference to utilize tulle, in order to utilize a cost-effective transparent material of the sheet of mesh or netting material.
Consider claim 8, the modified Mitchell reference discloses a system of claim 5, wherein the sheet of mesh or netting material comprises a planar sheet of chiffon (the thematic overlay surface may be printed chiffon) [0046 of Mitchell].
Consider claim 9, the modified Mitchell reference discloses a system of claim 5, wherein the screen element further comprises a panel or pane of transparent material (the thematic overlay surface may be printed chiffon) [0046 of Mitchell].
Consider claim 10, the modified Mitchell reference discloses a system of claim 9, wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the thematic overlay surface may be printed chiffon and is mated to the reflective content layer which is at least partially transparent) [0046 of Mitchell].
Allowable Subject Matter
Claims 11-15, 17, 19-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating images to viewers, comprising: a 3D display operating in a first state to display a 3D image by outputting light into a viewing space and operating in a second state in which the 3D image is not displayed; a screen element positioned between the 3D display and the viewing space; and a wall of a structure, wherein the screen element reflects light from the viewing space, whereby the 3D display is hidden from a viewer in the viewing space when the 3D display operates in the second state, wherein the screen element is transmissive to at least a portion of the light output by the 3D display when the 3D display operates in the first state, whereby the 3D image is perceivable by the viewer in the viewing space, wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the 3D display,  the prior art fails to teach or reasonably suggest,  that the screen element further comprises a panel or pane of transparent material, and wherein the sheet of mesh or woven netting material and the panel or pane of transparent material are disposed between or within sections of the wall, in combination with the other limitations of claim 11.
Claims 12-15, 17, 19, 20 are dependent on claim 11 and are allowable over the prior art of record for at least the same reasons as claim 11.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 5:30 am to 3:00 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872